Citation Nr: 0020597	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was remanded in October 1998 
for further development; it was returned in June 2000.

The Board notes that the veteran essentially contended, at 
his July 1999 VA examination, that he had low back disability 
as a result of limping caused by his left knee impairment.  
The issue of entitlement to service connection on a secondary 
basis for low back disability is therefore referred to the RO 
for appropriate action.

The Board notes that February 2000 and April 2000 rating 
decisions denied the veteran's claim for entitlement to a 
total rating based on unemployability due to service-
connected disabilities.  To date a notice of disagreement 
with either decision has not been associated with the claims 
folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's left knee disability is productive of pain, 
weakness, incoordination and some limitation in range of 
motion; extension of the knee is not limited to more than 20 
degrees.

3.  The veteran does not have left knee arthritis.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5256, 5257, 5261, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left knee disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

As noted in the Introduction, the veteran's service ended in 
June 1972.  Service connection for left knee disability was 
granted in an August 1974 rating decision.  The disability 
was evaluated as 10 percent disabling.  Various rating 
decisions from March 1975 to November 1978 granted the 
veteran temporary total evaluations.  In June 1983 the 
evaluation assigned the veteran's disability was increased to 
30 percent disabling, effective March 1, 1982.  Various 
rating decisions from July 1989 to January 1991 thereafter 
granted the veteran temporary total evaluations for his 
disability, but in July 1991 the evaluation assigned the 
veteran's left knee disability was reduced to 20 percent 
disabling.  In December 1997, during the pendency of the 
instant appeal, the evaluation assigned the veteran's 
disability was increased to 30 percent disabling from June 
20, 1996.  Neither the veteran nor his representative has 
expressed disagreement with the effective date of this 
increased evaluation.  In September 1999, service connection 
was granted for a scar neuroma of the left knee, and the 
disability was evaluated as 10 percent disabling; neither the 
veteran nor his representative has expressed disagreement 
with the evaluation assigned for this disability.

Service medical records show treatment for recurrent 
dislocation of the veteran's left patella.  X-ray studies 
were purportedly negative, other than for the presence of an 
ossicle at the tibial tubercle on the left, which was not 
united with the tibia; the records show that the veteran 
underwent resection of the referenced ossicle.

VA medical records document that the veteran underwent 
excision of a left patellar exostosis in October 1974, as 
well as a left patellectomy in April 1978.  X-ray studies in 
1977, 1978 and 1981 were purportedly negative, but a May 1981 
treatment note indicates that the veteran had mild 
degenerative joint disease of the left knee.  X-ray studies 
of the left knee performed in March 1983 for the purpose of 
VA examination were negative for any pertinent abnormalities.  
In January 1989, the veteran underwent left knee arthroscopy 
which revealed degeneration on the underside of the patellar 
tendon.  A March 1989 treatment note shows a diagnosis of 
degenerative joint disease.  In October 1989 the veteran 
underwent partial debridement of the left anterior medial 
femoral condyle and imbrication of the vastus medialis 
oblique and quad tendons; X-ray studies in March 1991 were 
essentially negative, but X-ray studies in July 1994 
purportedly showed early degenerative changes, and treatment 
notes in April 1993 and June 1996 show diagnoses of 
degenerative joint disease of the left knee.  The treatment 
notes record that, prior to May 1996, range of left knee 
motion testing disclosed flexion ranging from 35 degrees to 
full, and extension ranging from 10 degrees to full.  

The treatment records document that the veteran injured his 
left knee in a motor vehicle accident in May 1996, at which 
time he was diagnosed with a probable meniscal tear and 
essentially ordered not to return to his position as a 
mechanic until at least July 1996.  Range of left knee motion 
testing at that time disclosed flexion and extension limited 
to 15 degrees, and the veteran exhibited mild laxity of the 
joint.  By July 1996, range of motion testing disclosed 
flexion to 40 degrees and extension to 0 degrees, and by 
November 1996, the veteran displayed full range of left knee 
motion.  The treatment reports document complaints of left 
knee pain, giving way and swelling, although the veteran 
denied any locking.  Left knee strength was described as 4/5.  
An August 1996 treatment note records the veteran's 
contention that he was no longer able to work as a mechanic.  
A November 1996 treatment note indicates that a recent 
Magnetic Resonance Imaging study was negative for evidence of 
a meniscal tear and that recent X-ray studies were negative 
for evidence of degenerative changes.  The records show that 
X-ray studies in June 1997 were negative for evidence of 
significant degenerative joint disease, and that X-ray 
studies of the left knee in September 1998 disclosed the 
presence of a small cyst on the superior part of the tibia, 
as well as the absence of a patella; no evidence of fracture, 
dislocation or bony destruction was evident.  An August 1999 
treatment note documents that the veteran was then employed 
as a mechanic, and that he was not able to tolerate more than 
30 minutes of normal hard labor.

On file is a May 1996 hospital report for St. Anthony's 
Memorial Hospital, which shows that the veteran presented 
with bilateral knee injuries following a recent MVA.  X-ray 
studies of the left knee showed mild degenerative changes and 
mild perforation.  The studies also documented the presence 
of some periosteal reaction of the proximal tibia on the 
left.

On file are several statements by the veteran, in which he 
essentially contends that his left knee was not injured in 
the May 1996 MVA.  He also stated that he was unable to walk, 
stand or sit for prolonged periods, and that he was told to 
obtain a sedentary position.

Of record is an April 1997 statement by a VA physician, in 
which the author stated that the veteran had arthrosis of his 
left knee joint.  The author noted that this arthrosis, when 
combined with the veteran's prior patellectomy, was 
productive of limitation in strength and effective range of 
motion of the knee.  The author advised that the veteran 
refrain from engaging in work duties requiring walking or 
prolonged standing, and concluded that the veteran's future 
activities should be largely sedentary, and that he should 
therefore be excused from his previous work duties.

The veteran was afforded a hearing before a hearing officer 
at the RO in July 1997, at which time he testified that he 
experienced left knee pain, weakness, instability, 
incoordination, swelling and stiffness.  He also reported 
experiencing limitation of left knee motion and 
hyperextension of the knee, and indicated that he used a 
cane.  He testified that he required a knee brace, but that 
he was unable to use a brace secondary to a scar neuroma on 
the knee.  The veteran testified that he was told by his 
physician to stop working as a mechanic, and to obtain a 
sedentary job instead.

The veteran was afforded a VA examination in July 1999, at 
which time he complained of constant pain, marked limitation 
of ambulation, and restriction of his activity level.  He 
indicated that he was not able to engage in prolonged walking 
or standing, and stated that weather changes aggravated his 
left knee disability.  The veteran reported that he was 
unemployed, and in fact had been released from his previous 
position as a mechanic recently.  Physical examination 
disclosed the presence of periodic left knee muscle 
contractions which occurred without stimulation.  The veteran 
was able to stand with assistance, and he used a cane.  The 
examiner noted that the veteran was able to walk without the 
use of an assistive device, but that in doing so he displayed 
poor balance as well as an ungainly walking stance.  His 
knees were normally aligned.  Range of left knee motion 
testing disclosed flexion to 75 degrees and extension to 0 
degrees; he exhibited left knee pain at 75 degrees of 
flexion, although he displayed moderate pain throughout the 
examination.  No crepitus or joint effusion was identified, 
and no instability or subluxation was evident.  The veteran 
exhibited mild atrophy of the left calf and decreased 
circumference of the left knee secondary to the absence of 
his patella.  His left quadriceps strength was 5/5, his left 
hamstring strength was 3/5, and his left hamstring strength 
against gravity was 2/5.

Following evaluation of the veteran, the examiner concluded 
that the veteran would not experience any decrease in his 
range of left knee motion during any flare-ups or episodes of 
increased pain, nor any increased weakness, fatigability or 
lack of endurance during any such episodes.  With respect to 
the presence of arthritis, the examiner noted that he had 
personally reviewed the most recent X-ray studies of record 
from September 1998, but did not see any evidence of 
degenerative joint disease affecting the veteran's left knee.  
The examiner concluded that the veteran's left knee 
disability prevented him from working in any manner, and that 
the veteran was therefore unemployable.

On file is a Report of Contact dated in February 2000, which 
indicates that the veteran purportedly stated that he was 
last employed as a mechanic in June 1999, but that he was 
currently employed as a bus driver.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

The RO rated the veteran's left knee disability as 30 percent 
disabling under Diagnostic Code 5257.  Under that code, a 
maximum 30 percent evaluation is warranted for severe knee 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 
rating of 30 percent or higher is warranted for differing 
degrees of ankylosis of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  

A 30 percent rating may be assigned for limitation of flexion 
of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 30 percent rating is warranted for extension limited 
to 20 degrees, and a 40 percent rating is warranted for 
limitation of extension of the leg to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 evaluation.  A 40 percent rating is 
warranted for nonunion of the tibia and fibula, with loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262. 

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).

The record reflects that the veteran's left knee disability 
is productive of pain, weakness, incoordination and 
limitation of motion.  Instability has been noted at times.  
The 30 percent evaluation currently assigned his left knee 
disability is therefore supported by the evidence of record.  
As noted previously, this is the maximum evaluation 
assignable under DC 5257.  

To warrant a higher evaluation under DC 5261, the limitation 
of extension would have to more nearly approximate limitation 
of extension to 30 degrees than limitation of extension to 20 
degrees.  While the record documents occasional limitation in 
range of left knee extension, the veteran has consistently 
demonstrated extension limited to no more than 15 degrees, 
and treatment records and VA examination since November 1996 
have consistently documented full extension of the knee.  
Moreover, although the veteran has exhibited pain, 
instability, weakness and incoordination on examination, his 
pain has not been described as more than moderate, his 
instability is no more than mild, the veteran still retains 
significant strength in his left lower extremity, and despite 
obvious incoordination he is nevertheless able to ambulate 
without the use of an assistive device.  In any event, his 
complaints of pain, weakness and incoordination were 
specifically addressed by the July 1999 examiner, who 
essentially concluded that those factors would not cause any 
further limitation in his otherwise full range of extension.  
The Board therefore concludes that, when all pertinent 
disability factors are considered, the disability does not 
more nearly approximate the criteria for a 40 percent 
evaluation than those for a 30 percent evaluation under DC 
5261.

Although the evidence of record documents the presence of 
abnormalities affecting the veteran's tibial tubercle, as 
well as his contentions regarding hyperextension of his left 
knee and the need for a knee brace, recent X-ray studies are 
nevertheless negative for any suggestion of nonunion of the 
tibia or fibula, and there is otherwise no evidence 
documenting the presence of loose motion of the tibia 
requiring a brace, as required for a 40 percent evaluation 
under DC 5262.  In essence, the record shows that his other 
impairment is contemplated by the assigned evaluation of 30 
percent under DC 5257 for severe knee impairment, including 
recurrent subluxation and lateral instability.  In addition, 
as the retains significant, useful motion of his left knee, a 
higher evaluation clearly is not warranted under Diagnostic 
Code 5256.

The Board notes that the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97 (July 1, 1997)) are not for 
application.  That opinion provides that a claimant who has 
arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  Although the earlier medical evidence 
includes some evidence of arthritis of the left knee, X-ray 
studies in and since June 1997 have been negative for 
evidence of arthritis of the left knee and the July 1999 
examiner personally reviewed September 1998 X-ray studies of 
the veteran's left knee for the specific purpose of 
determining whether the veteran had left knee arthritis, but 
concluded that the veteran in fact did not exhibit 
degenerative changes of his left knee.  Therefore, the Board 
concludes that the preponderance of the evidence demonstrates 
that the veteran does not currently have arthritis of the 
left knee.  Accordingly, the veteran is not entitled to 
separate ratings under Diagnostic Codes 5003 and 5257.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1999).  Clearly, the veteran's left knee 
disability is productive of industrial impairment.  Indeed, 
the April 1997 statement by a VA physician essentially 
advised that the veteran obtain a sedentary position and 
refrain from engaging in work duties requiring walking or 
prolonged standing.  The record reflects, however, that the 
veteran thereafter stopped working as a mechanic and recently 
obtained a position as a bus driver.  Although the July 1999 
examiner essentially concluded that the veteran was 
unemployable because of his left knee disability, this 
opinion was obviously based on the veteran's report of 
unemployment and his prior employment history as a mechanic.  
The Board notes that the examiner did not explain the basis 
for his opinion, particularly as it applied to sedentary 
positions, and that, as noted previously, the veteran is in 
fact currently employed as a bus driver and has not alleged 
that his left knee disability has interfered with his current 
position.  Moreover, the current evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 30 percent for left knee 
disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

